Citation Nr: 1508917	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD), for the period prior to August 7, 2014.
 

REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to March 1973.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned a 50 percent evaluation.  An October 2014 rating decision increased the evaluation for PTSD to 100 percent, effective August 7, 2014.  As this represents the maximum schedular evaluation for PTSD, the Board will only consider the issue of entitlement to a higher than 50 percent evaluation for the period prior to August 7, 2014.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD has been manifested by total occupational and social impairment, including suicidal and homicidal actions.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As this matter concerns an initial rating and comes before the Board on appeal from a decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains VA medical treatment evidence and the Veteran's statements.  

The Veteran underwent VA PTSD examinations in December 2010 and August 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings, rather, also established ratings).  As outlined below, staged ratings are not appropriate in this case.

Increased Rating for PTSD

The Veteran seeks an increased evaluation for posttraumatic stress disorder (PTSD).  In support of his claim, he compared his PTSD to a roller coaster in his November 2012 formal appeal, explaining that he has good days and bad days.  He stated that, when he is experiencing a "low" he gets into frequent altercations, most notably, an August 2009 "homicidal rampage."

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

This appeal stems from the initial grant of service connection.  The Veteran has not challenged the July 26, 2010, effective date for the grant of service connection, and therefore, the relevant question in this matter is the state of his disability for the period beginning on July 26, 2010 and ending on August 7, 2014, the effective date of the 100 percent disability evaluation.  38 C.F.R. § 3.400.  

The evidence for consideration in this case includes extensive VA outpatient and inpatient treatment records, VA examinations, and lay statements.  

The record reflects that the Veteran was admitted to involuntary inpatient psychiatric care in September 2009, following an August 2009 incident.  According to a neuropsychology note of September 2009, the Veteran complained of increased PTSD symptoms leading up to the incident.  He stated that he awoke one morning and saw a man walking past his window.  He armed himself with a machete and began chasing after this person.  When he was unable to find him, the Veteran returned to the house to retrieve a gun, with the intent of continuing his pursuit and killing the man.  At this time, he was detained by emergency personnel.  He recalls being at a hospital and being confronted by a police officer with a Taser.  He believes he did something which caused the police officer to Taser him in the chest.  He then pulled the Taser wires out of his chest and began to choke the police officer, until other officers were able to pull him off and subdue him.  He has stated that he believes he was having a flashback during this incident.  

A September 2009 VA treatment note shows that the Veteran was feeling better following the above incident.  However, he stated that his niece recently told him that she had been ripped off by a man, and the Veteran said he planned to kill this man.  He stated that he thought of suicide daily, and that he hoped he would not commit suicide until December, because he had plans with his nephews in the fall.  

Another September 2009 VA treatment note shows that the Veteran was having legal problems regarding some fines he had been ordered to pay.  He told the VA physician that he wanted to kill the presiding judge "with my bare hands."  He stated that he did not currently have a plan to kill the judge, but he believed that if he saw the judge, he would "go after him."  He stated that his wife took away his car keys so he could not confront the judge.  The note states that police and the judge were notified of the Veteran's statements.  

An October 2009 VA psychiatry note shows that the Veteran missed an appointment.  According to his wife, he was afraid to leave his house for fear of harming others.  

The Veteran attempted suicide in April 2010.  He told a VA psychiatrist that he arrived late for a Union job in the morning.  He became upset and began to feel chest tightness, shortness of breath, and tinnitus.  He went home and began vomiting.  He began to drink heavily and then intentionally overdosed on one of his medications.  He stated that he was attempting to "make everything go away."  His wife brought him to the local emergency room.  

A May 2010 VA psychiatry note shows that personnel from another VA clinic had complained that the Veteran was there making homicidal threats.  The Veteran was contacted and counseled about suicidal and homicidal emergency procedures.  Another May 2010 note shows that the Veteran was having difficulty taking his medications regularly.  His wife reported being physically abused by the Veteran several years ago and expressed concern that he would become more violent if he continued to miss doses.  

A June 2010 VA psychiatry note shows that the Veteran had a positive screen in his suicide risk assessment.  He was encouraged to increase the frequency of his visits.  

In July 2010, he reported that he was not doing well.  He reported having an altercation with a man outside of his home, and hitting his wife when "she kept nagging him."  He believed that one of his medications was making him mean and violent, so he stopped taking it.  

He was provided a December 2010 VA PTSD examination.  Notably, the December 2010 examination was provided in conjunction with the claim for service connection; thus the examination focused more on the etiology of PTSD than on the current severity.  The examiner stated that the claims file was reviewed, but only discussed two psychiatric treatment records: one in September 2006 and one in November 2010.  The VA examiner did not discuss the August 2009 incident or any of the other notes regarding suicidal or homicidal ideation discussed above.  The Veteran reported "feeling down" all the time and experiencing frequent crying spells.  He reported experiencing irritability or mood swings when he feels disrespected.  He has panic attacks a few times per week when someone is angry with him or when he feels angry.  He stated that he can no longer work due to panic attacks, and that he has been fired from past jobs due to physical or verbal altercations.  He retired in March 2009, but occasionally takes short-term Union jobs.  He reported that his legal history included domestic abuse and a drug charge.  He stated that his relationship with his wife is "strained" because she is a drug addict and has had legal problems related to this.  He stated that he has a few friends and that he "hates" his brother.  He watches television because he doesn't "want anybody to talk to me."  He reported a history of suicide attempts and violence, but referenced only his past domestic abuse, and not the August 2009 incident.  The examiner noted that the Veteran did not know what day it was.  The Veteran reported auditory and visual hallucinations, and inappropriate behavior.  The examiner did not endorse suicidal or homicidal ideation.  The Veteran reported that he experiences road rage in which he "tries to chase them down."  He stated that he has memory problems, and that he "forgets everything."  The examiner provided an opinion that the Veteran has PTSD that is related to his military service; however, the examiner opined that the Veteran does not have total occupational and social impairment due to his PTSD.  

The December 2010 VA examiner provided an addendum to clarify her previous opinion on the Veteran's employability.  She acknowledged his past "homicidality" and stated that this is an ongoing problem whenever he is provoked.  She stated that the Veteran is "cognitively intact otherwise and has the ability to sustain gainful employment in settings where he might work alone."  

A July 2011 VA psychiatry note shows that the Veteran had a positive screen in his suicide risk assessment.  He was encouraged to increase the frequency of his visits.  He presented looking disheveled with a fair/limited insight into his illness and ability to understand situations and act appropriately.

An August 2011 VA treatment note shows that the Veteran fell for no apparent reason.  He stated that he thought his medication was working well and reported less anger.  

He reported feeling much better in September 2011, but noted that he recently spent some time in jail and will have to do more time.  

In November 2011, he reported that his symptoms were pretty good, but he has some situational irritability.  In February 2012, he reported feeling better. 

In April 2012, he presented to his VA psychiatry appointment in a "low" mood.  He stated that he hasn't been leaving the house and feels irritable during the day.  He reported feeling "pretty good" in June 2012, but admitted to some conflicts with his wife and mother.  

An August 2012 note shows that the Veteran's wife called his normal psychiatric provider and expressed concern that the Veteran has become more irritable and refuses to take him medication.  She was counseled on what to do if she fears violence from the Veteran.  

In October 2012, he reported feeling more irritable with his wife, and admitted to having a physical altercation with an acquaintance.  He admitted to passive homicidal thoughts toward this person.  He stated that he wanted to be on less medication, although he was advised against this.  

He was provided another VA examination in August 2014.  The examiner opined that the Veteran has total occupational and social impairment due to his PTSD.  The examiner referenced the August 2009 incident in which the Veteran described being in a total blackout when he chased after a stranger with the intent of killing him with a machete.  The examiner also noted that the Veteran tried to kill some policeman who came to his house.  The examiner remarked that the Veteran's short-term memory is poor and his long-term memory is fair.  The Veteran stated that, since January 2011, he has been arrested one or two times for fighting and two or three times for driving without a license.  The examiner remarked that the Veteran is a confused historian.  His appearance was disheveled, with poor hygiene and grooming.  He was cooperative and rapport was readily established.  Eye contact was poor.  His mood was dysthymic/anxious/angry/suspicious with congruent affect.  Speech was pressured.  Thought processes appeared very tangential.  Interests were reduced and social withdrawal was significant.  Insight appeared poor and judgment seemed highly questionable.  He admitted to having fleeting suicidal ideation with a plan, and homicidal ideation as to anyone who "pisses me off."  The VA examiner stated that the "Veteran's long history of alcohol and substance abuse; and current continuous dependence on cannabis, his inability and mistrust of people, intermittent explosive disorder, suspiciousness to the point of paranoia, mood disorders, depressive disorder and dangerousness to himself and others, and personality disorder make it impossible for [him] to get along with others or work with others and is therefore deemed unemployable at this time."  

Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms most nearly approximate those listed in the 100 percent evaluation for the entire period on appeal.  The VA treatment records and examinations reflect that the Veteran has had fluctuating symptoms throughout the appeal period, but that he has continued to have suicidal and homicidal thoughts, plans and actions.  Notably, the August 2014 VA examiner referenced only events that occurred during the period prior to August 7, 2014 in support of his opinion that the Veteran had total occupational and social impairment due to PTSD.  These events include the August 2009 homicide attempts, the September 2009 homicidal threats, the October 2009 statement that he is afraid that he will hurt someone, the April 2010 suicide attempt, the May 2010 homicidal threats, the June 2010 physical altercations, and the intermittent suicidal thoughts and plans throughout the rating period.  Additionally, the Veteran reported several physical altercations since January 2011.  The medical evidence does not show that the Veteran's PTSD symptoms worsened at any time during the period on appeal.  Rather, the evidence reflects that his symptoms more nearly approximated the criteria for a 100 percent evaluation for the entire period on appeal.  

Accordingly, the Board finds that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in total occupational and social impairment during the entire period on appeal.  

TDIU

As discussed above, the Veteran has been granted a 100 percent schedular rating for his PTSD for the entire period on appeal.  This effectively mooted any subsequent TDIU claim, as there has been no indication that the Veteran is unemployable on account of his service connected disabilities, other than PTSD.  His only other service-connected disability is Hepatitis C, rated as 10 percent disabling. 

In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008), 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, in the veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran is in receipt of 100 percent schedular ratings for PTSD and only a 10 percent rating for his other service connected disability.  There is no suggestion that the Veteran's Hepatitis C interferes in any way with the Veteran's employability.

Simply put, aside from PTSD, the Veteran does not have any service connected disabilities, which are evaluated as less than total, that have been suggested to cause any unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot for the entire period on appeal.


ORDER

For the entire period on appeal, a 100 percent disability evaluation for PTSD is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


